Citation Nr: 1610659	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for chronic asthma and, if so, whether service connection for asthma is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from July 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  The hearing transcript has been associated with the record.  Additional evidence, namely a December 2015 opinion from Dr. J. L., was added to the record after the November 2015 hearing.  Such evidence was accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in March 2011, the RO denied the Veteran's claim for service connection for chronic asthma.

2.  Evidence added to the record since the last final denial in March 2011 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic asthma.

3.  Resolving all doubt in favor of the Veteran, his asthma is related to his service.


CONCLUSIONS OF LAW

1.  The March 2011 decision that denied the Veteran's claim of entitlement to service connection for chronic asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

3.  The criteria for service connection for asthma have been met.  38 U.S.C.A.        §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for chronic asthma and grant service connection for such disability are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.          §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for chronic asthma in January 2011.  Of record at the time of the March 2011 rating decision were the Veteran's service treatment records, VA treatment records and various private treatment records.  The RO indicated that the Veteran's service medical records were negative for complaints, findings or treatments for chronic asthma.  The RO noted a statement from the Veteran's private physician-who indicated that the Veteran's time aboard ship in service may have exposed him to asbestos and could have been a factor in his asthma diagnosis-but found that there was no clinical evidence to support this statement.  Consequently, the RO determined that chronic asthma was not occurred in or caused by service, and denied the claim.

In March 2011, the Veteran was advised of the decision and his appellate rights.  He entered a notice of disagreement in April 2011 and a statement of the case was issued in May 2011.  However, he did not submit a timely substantive appeal. Therefore, the March 2011 rating decision became final.

However, no further communication regarding his claim of entitlement to service connection for chronic asthma was received until April 2013, when VA received his application to reopen such claim.  Therefore, the March 2011 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for chronic asthma was received prior to the expiration of the appeal period stemming from the March 2011 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed the instant petition to reopen the claim for service connection for chronic asthma in April 2013.  Evidence received since the March 2011 decision consists of VA treatment records dated through November 2013 and a December 2015 opinion from Dr. J. L.  The Veteran also described his symptoms through the present time in several statements and during his November 2015 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the December 2015 opinion from Dr. J. L. and November 2015 hearing testimony, the Board finds that the evidence received since the March 2011 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for chronic asthma was previously denied as the record did not indicate that this condition occurred in or was caused by service.  Since such time, the Veteran has testified regarding his in-service symptoms and his current symptoms.  The December 2015 opinion from Dr. J. L. found that the Veteran's current asthma was the result of his exposure to noxious fumes and ambient air heavy in particulate during service.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for chronic asthma is reopened.

Turning to the merits of the Veteran's service connection claim, the Board first notes that the Veteran has a current diagnosis of asthma.  Service treatment records are negative for complaints, treatments or diagnoses related to asthma.  Service personnel records indicate that the Veteran's rating was Boatswain's Mate and that he had been assigned to the U.S.S. Mauna Loa and U.S.S. Nantahala.  An August 2014 statement from D. S. indicates that he had served with the Veteran and that they had worked decommissioning ships.

Post-service treatment records reflect an assessment of asthma in a May 2005 private treatment note.   During a November 2015 hearing, the Veteran testified that he was exposed to paint fumes and various materials while decommissioning ships during service.  He also testified that he was first diagnosed with asthma in 1974 or 1975 by his private physician and that he first noticed problems with his breathing approximately two years after service.  His wife testified that the Veteran had trouble breathing soon after his service discharge.

The remaining question is whether the Veteran's asthma is related to his service.  A December 2010 opinion from Dr. J. L. indicates that the Veteran had a diagnosis of asthma that pre-dated 1983 and that his time aboard ship in the Navy could very possibly have exposed him to asbestos and could have been a factor in his asthma diagnosis.  In a December 2015 opinion, Dr. J. L. further indicates that the Veteran had been under his care for many years for asthma.  The physician opined that it was more likely than not that the Veteran's asthma was connected to service, specifically his exposure to noxious fumes and ambient air heavy in particulate while aboard the U.S.S. Marina Loa.  The physician reasoned that the inhalation of such fumes and particulates more than likely aggravated and worsened the Veteran's asthmatic condition.  The Board finds that the December 2010 and December 2015 opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no contrary etiology opinion of record.
Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Further, in statements of record, the Veteran reported that he was exposed to various fumes during service and that he had breathing problems soon after service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, there is evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In conclusion, the evidence shows in-service exposure to fumes and particles, a current diagnosis of asthma and medical and lay evidence showing a link between the Veteran's current asthma and service.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for asthma is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 






ORDER

New and material evidence having been received, the claim for service connection for chronic asthma is reopened; the appeal is granted.

Service connection for chronic asthma is granted.



____________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


